         Case 2:19-cr-00064-JLS Document 118 Filed 02/05/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA
                                                                                    CRIMINAL
         V.                                                                         No. 19-64-6

JOHN DOUGHERTY, et al.




                                                ORDER


         AND NOW, this ~ a y of February, 2020, upon review of Defendant Niko

Rodriquez's unopposed Motion for Early Production of Jencks Act Materials (ECF Docket

No. 53) it is hereby ORDERED that the Motion is DENIED.'



                                                               BY THE COURT:




1
  In the Third Circuit, District Courts do not have the power to compel production of Jencks Act materials.
United States v. Giampa, 904 F. Supp. 235,288 (D.N.J. 1995) ("The Third Circuit has consistently explained
that a district court cannot compel early production of Jencks Act material."); United States v. Murphy, 569
F.2d 771, 773 (3d Cir. 1978) ("The blunt command of the statute together with the unequivocal legislative
history has led to unbroken precedent in the Courts of Appeals denying to district courts the power to compel
production of the statements of government witnesses until conclusion of direct examination at the trial.").
